                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  Jill Hetzel,                                                     Civil Action No.
                                                              3:15-cv-7271 (PGS) (TJB)
                       Plaintiff,
                                                                  MEMORANDUM
  v.                                                               AND ORDER

  Richard V. Spencer, Secretary
  of the Navy,

                       Defendant.




SHERIDAN, U.S.D.J.

        This matter comes before the Court on a motion by defendant for summary judgment

pursuant to Fed. R. Civ. Proc. 56(c). This is an employment discrimination case in which plaintiff

alleges sex and pregnancy discrimination, pursuant to Title VII, 42 U.S.C. 2000e-16; 2000e-5;

disability discrimination, pursuant to Title VII, 42 U.S.C. 2000e-16, 2000e-5; and hostile work

environment, pursuant to the Rehabilitation Act, 29 U.S.C. 791.

                                     FACTUAL BACKGROUND

       Plaintiff Jill Hetzel is a former civilian employee of the Department of the Navy in Colts

Neck, New Jersey. (Third Amended Complaint, ECF No. 16, at          ¶   14). She worked as a Child

Youth Program Assistant in the infant room of the Child Development Center (“CDC”) until the

events underlying this action. (Declaration of Christopher Amore (“Amore Deci.”), Deposition of

Hetzel (“Hetzel Dep.”), at 15:23 to 16:4; 33:25 to 34:1). Her employment began in August 1998

and continued until her termination in August 2011. (Id., at 15:23 to 16:4).

       In late 2009, long before the incident at issue here, plaintiffs supervisor, Michele Cavet,

discovered that she had been selling bootleg DVDs to her co-workers while at work. (Amore Deci.,
 Ex. C). This conduct was found to be in violation of internal standards of conduct, which prohibit

 soliciting sales at work for personal gain. (Id.). Cavet suspended plaintiff for the violation by letter

 dated October 20, 2009. (Amore Deci., Ex. C). However, apart from this isolated incident, her

 performance at work was generally satisfactory. (Declaration of Thomas DeNoia (“DeNoia

 Dccl.”), Ex. E, Deposition of Mary Borree (“Borree Dep.”), at 23:17 to 24:1.

          In March 2011, the CDC closed the infant room, and plaintiff was transferred to the pre

 toddler room and was responsible for children between one and two years old. (Hetzel Dep., at

 33:14 to 34:3). Plaintiff testified that her supervisor promised she would be reassigned to the infant

room when it reopened. (Hetzel Dep., at 38:21 to 39:4). Within the same time frame, plaintiff

became pregnant, and allegedly she advised Cavet. (DeNoia Deci., Ex. D, Deposition of Joan

Fantozzi (“Fantozzi Dep.”), 17:3 to 11). When the infant room reopened (April, 2011), plaintiff

asked to be reassigned to the infant room; but Cavet responded that pregnant women are no longer

being placed into that assignment. (Hetzel Dep., at 39:11 to 13; Denoia Deci., Ex. A, at 000013).

Defendant denies that such a policy existed. (Defendant’s Statement of Material Facts, at 5).
                                                                                         ¶
         Plaintiff began to suffer complications with her pregnancy and on April 28, 2011, was

diagnosed with a subchorionic hemorrhage. Dr. John Sutherland restricted her from working until

May 2,2011. (Amore Deci., Ex. D, at 000221). On that day, after reevaluating her, Dr. Sutherland

permitted plaintiff to work but “restrict[edj the amount of weight to be lifted by [her] to no more

than five pounds.” (Amore Deci., Ex. D, at 000222). Plaintiffs supervisor gave her the choice to

either work in another department in a position that did not require lifting for reduced pay, or
                                                                                                 to
take unpaid leave. (Hetzel Dep., at 57:1 to 5). Plaintiff elected to work answering phones in the

ITT’ office for a reduced hourly wage. (Hetzel Dep., at 57:6 to 8).



 Information Tickets and Travel office. (See Borree Dep., ex. MB-3, at 4).

                                                         2
          On May 20, 2011, Plaintiff obtained another doctor’s note stating she should retain a light

 duty work schedule. (Amore Dccl., Ex. D, at 000223). Plaintiff testified that Mary Borree, her

supervisor at the ITT office, advised that she could not remain on light duty, and that she must

return to her original position, or use her family leave time or sick time. (Hetzel Dep., at 59:9 to

 15).

          On June 16, 2011, a doctor cleared plaintiff “to go back to work as of 6/17/11,” and stated

she would work “as before.” (Amore Deci., Ex D, at 000226). Pursuant to CDC policy, Dr. Karen

Stephenson, M.D., a Navy doctor, also examined plaintiff. She cleared plaintiff to return to full

duty; and recommended she be placed in the infant room because “it is less physical than the

pretoddler and toddler rooms.” (Amore Decl., Ex. D, at 000227). Plaintiff testified that Cavet,

upon reading the note, became annoyed and shouted, “Oh, come on, Jill. This is ridiculous. Get

out of my office... I’ll have to figure this out and make some phone calls.” (Hetzel Dep., at 61:17
                     .




to 24).

          Emails obtained in discovery indicate Cavet immediately notified human resources about

the note. (Borree Dep., at 000154). An internal human resources email chain ensued; one noted

that plaintiff had “been asking for the infant room” and suggested that the doctor’s note seemed “a

bit manipulative.” (Id.). In another email that same day, a human resources employee, stated,

                Cleared for duty is cleared for duty. I’m sure she went in there and
                told them to put that because she knows the doctor/parent...

                Either way based on this note schedule her where you need her
                            —
                                                                                    —




                regardless of whether it is where she wants to go or not. If she gives
                you another note with limitations we will go through this drill
                                                      —




                again and take her out of the facility with the same pay cut. And if
                she becomes disruptive in the workplace in the meantime we will
                                                                            —




                address it with disciplinary action.

                Please keep us posted.



                                                  3
 (Borree Dep., at 000153). Despite Dr. Stephenson’s invitation to call her “with any questions,”

 (Amore Deci., Ex. D, at 000227), there is no evidence that anyone at human resources contacted

 either Dr. Stephenson or plaintiff to clarify the note.

         Cavet assigned Plaintiff to the pre-toddler room beginning in June 2011. (Hetzel Dep., at

 63:1 to 12). Plaintiff admitted in her deposition that she was physically able to work in the rooms

 for several age groups at the CDC, and that she was not opposed to her assignment in the pre

toddler room. (I-Ietzel Dep., at 76:1 to 10; 63:5 to 12). Plaintiff testified that during this time, some

discriminatory comments against her were made by coworkers. One comment was made by Cavet.

She stated “Oh come on Jill, don’t get all pregnancy crazy on me,” after plaintiff returned from a

restroom break. (Hetzel Dep., at 27:14 to 19).

        Another allegedly discriminatory comment was made by coworker Dalia Ghosal.

Evidently, on August 4, 2011, while plaintiff was on duty, a child fell in the pre-toddler room, and

was bleeding. (Amore Deci., Ex. F, Hetzel Dccl., at 000075). Dalia Ghosal carried the child to a

changing table and treated the child’s lip with an ice pack. (Hetzel Dep., at 84:16 to 19; Ghosal

Dep., at 42:5 to 8). In a statement, Ghosal claimed plaintiff did not respond to the incident, and did

not assist in cleaning up the blood on the floor. (Amore Deci., Ex.    Q).
        Plaintiff disputes Ghosal’ s characterization, contending that her job responsibilities require

that she remain with the other children during the incident, and call for a supervisor, as she did.

(Hetzel Dep., at 84:16 to 24). Moreover, the “Emergency Response Training” procedures require

that a Youth Program Assistant “call for a supervisor” when a child is injured. (Amore Decl., Ex.

H). Borree also admitted in her deposition that in such a situation it “would be a good practice”

for one caretaker to “take care of the child that’s injured and the other caregiver to watch the other

children.” (Borree Dep., at 19:6 to 10).



                                                   4
         A third discriminatory comment was made by coworker Marina Bartko. On July 27, 2011,

 Marina Bartko, who was also pregnant and worked in the infant room, reported to supervisors that

plaintiff had been speaking negatively about her; stared at her while she was tending to children;

rolled her eyes at her; and gave her “nasty” looks. (Amore Deci., Ex. S, at 000209). Borree initiated

a “hostile work environment” investigation, and the investigation substantiated Bartko’s

allegations. (Borree Dep., at 48:9 to 13).

        Overall, Plaintiff alleges that after submission of Dr. Stephenson’s memo on July 17, 2011,

the three negative comments were used as a pretext for discrimination against her. One of the June

17, 2011 emails specifically contemplated potential future disciplinary action. (See DeNoia Deci.,

Ex. E, at 000153).     In that email, a human resources employee instructed Borree to obtain “a

detailed statement” from Bartko and other caregivers and proposed, “Once the information is

gathered and reviewed, we can recommend the appropriate course of action.” (DeNoia Deci., Ex.

L, at 000168). In another email, it noted that Bartko may “resign as a result” of plaintiff’s alleged

conduct, and lamented that “[tjhis would, of course, provided Jill Hetzel with just the opportunity

she is looking for, i.e. to get a slot in the infant room.” DeNoia Deci., Ex. M, at 000165. During

the investigation, Borree testified that Cavet, who allegedly made the improper comments to

plaintiff, chose the employees to be interviewed, reviewed the tape of the incident, and provided

evidence to her. Borree Dep., at 20:3 to 4; 29:2 to 5; 30:21 to 25.

        On August 30, 2011, after the investigation was complete, Borree issued a proposed

termination letter to plaintiff, which cited the following:

            1) Unprofessional and/or disrespectful behavior in the workplace;

            2) Inattention to duty based on testimony by Ghosal and that Plaintiff regularly refused

               to perform her share of the work; and



                                                  5
              3) Failure to follow emergency response procedures.

 (Amore Dccl., Ex. G, at 000013). The termination letter also cited to a prior seven-day suspension

 in 2009. (Id.) On September 15, 2011, Richard Carison, the Regional Deputy Director of Morale,

 Welfare, and Recreation, approved Borree’s proposed letter and issued a final termination letter to

Hetzel. (Amore Dccl., Ex I).

          In January 2012, plaintiff filed an Equal Employment Opportunity complaint, alleging

disability discrimination based on her pregnancy. (Amore Deci., Ex J). In April, the EEO office

initiated an investigation, and on December 8, 2015, the Navy issued a final agency decision

finding no evidence of discrimination in connection with Plaintiff’s termination. (Balcher Decl.,

Ex. I).

          On October 1, 2015, plaintiff filed a complaint commencing this action, (ECF No. 1), and

filed an amended complaint on April 27, 2016. (ECF No. 16). On August 4,2016, this Court issued

an order on defendant’s motion to dismiss (1) permitting plaintiff’s sex discrimination complaint

to proceed under Title VII, but not under the Rehabilitation Act; (2) permitting plaintiff’s hostile

work environment claim to proceed under Title VII but not under the Rehabilitation Act; (3)

permitting plaintiff’s disability discrimination claim to proceed under the Rehabilitation Act but

not under Title VII; and (4) dismissing plaintiff’s retaliation claim. (ECF No. 24). On May 17,

2018, defendant filed this motion for summary judgment. (ECF No. 38).

                                         LEGAL ANALYSIS

          Summary judgment is appropriate under Fed. R. Civ. P. 56(c) when the moving party

demonstrates that there is no genuine issue of material fact and the evidence establishes the moving

party’s entitlement to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986). A factual dispute is genuine if a reasonable jury could return a verdict for the non-movant,



                                                 6
 and it is material if, under the substantive law, it would affect the outcome of the suit. Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In considering a motion for summary judgment, a

 district court may not make credibility determinations or engage in any weighing of the evidence;

 instead, the non-moving party’s evidence “is to be believed and all justifiable inferences are to be

drawn in [her] favor.” Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting

Anderson, 477 U.S. at 255).

        Once the moving party has satisfied its initial burden, the party opposing the motion must

establish that a genuine issue as to a material fact exists. Jersey Cent. Power & Light Co. v. Lacey

Twp., 772 F.2d 1103, 1109 (3d Cir. 1985). The party opposing the motion for summary judgment

cannot rest on mere allegations and instead must present actual evidence that creates a genuine

issue as to a material fact for trial. Anderson, 477 U.S. at 248; Siegel Transfer, Inc. v. Carrier

Express, Inc., 54 F.3d 1125, 1130-31 (3d Cir. 1995). “[U]nsupported allegations.      .   .   and pleadings

are insufficient to repel summary judgment.” Schoch v. First Fidelity Bancorp., 912 F.2d 654, 657

(3d Cir. 1990); see also Fed. R. Civ. P. 56(e) (requiring nonmoving party to “set forth specific

facts showing that there is a genuine issue for trial”). Moreover, only disputes over facts that might

affect the outcome of the lawsuit under governing law will preclude the entry of summary

judgment. Anderson, 477 U.S. at 247-48. If a court determines, “after drawing all inferences in

favor of [the non-moving party], and making all credibility determinations in [her] favor” that no

reasonable jury could find for [her], summary judgment is appropriate. Alevras v. Tacopina, 226

Fed. App’x. 222, 227 (3d Cir. 2007).

       Discrimination claims must be analyzed according to the burden-shifting framework which

was set forth by the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973),

and later clarified in Texas Department of Community Affairs v. Burdine, 450 U.S. 248 (1981),



                                                  7
and St. Mary’s Honor Center v. Hicks, 509 U.S. 502 (1993). See also Wishkin v. Potter, 476 F.3d

 180, 185 (3d Cir. 2007) (noting that the “familiar” McDonnell Douglass analysis is “equally

applicable to discrimination claims under the Rehabilitation Act”). In the first of three steps, a

plaintiff must present sufficient evidence to support a prima facie case of discrimination. Hicks,

509 U.s. at 506. To establish such a prima facie case, the plaintiff must show that “(1) [she] belongs

to a protected class; (2) [she] was qualified for the position; (3) [she] was subject to an adverse

employment action    .   .
                             .   ;   and (4) under circumstances that raised an inference of discriminatory

action.” McDonnell Douglas, 411 U.S. at 802.

                                            Adverse Employment Action

        Regarding plaintiffs sex and pregnancy discrimination claims, defendant concedes that

she has established a prima facie case as to the first and second prongs, (Def. Brief, at 14), but

challenges the sufficiency of the evidence under the third prong          —   an adverse employment action.

“The Third Circuit has defined an adverse employment action as an action that alters the

employee’s compensation, terms, conditions, or privileges of employment.” Cortes v. Univ. of

Med. & Dentistry ofNew Jersey, 391 F. Supp. 2d 298, 312 (D.N.J. 2005) (internal quotation marks

and citations omitted). However, “not everything that makes an employee unhappy qualifies as

[discrimination], for otherwise, minor and even trivial employment actions that an irritable, chip-

on-the-shoulder employee did not like would form the basis of a discrimination suit.” Robinson v.

City ofPittsburgh, 120 F.3d 1286, 1300 (3d Cir. 1997).

       Plaintiffs assignment to the pre-toddler room was not adverse to her employment, a fact

plaintiff appears to concede. (See Plaintiffs Brief, at 12-13). No evidence suggests that plaintiffs

reassignment affected her compensation or her terms, conditions, or privileges of employment.

Plaintiffs termination was, however, plainly an adverse employment action. See Abramson v.



                                                          8
William Paterson College of New Jersey, 260 F.3d 265, 288 (3d Cir. 2001) (recognizing that

termination “clearly” constitutes an adverse employment action).

                     Circumstances that Raise an Inference of Discrimination

        At the summary judgment stage in a case alleging discriminatory termination, the fourth

prong of the McDonnell Douglas test requires that “under circumstances that raise an inference of

discriminatory action, the employer continued to seek out individuals with qualifications similar

to the plaintiff’s to fill the position.” Sarullo v. United States Postal Serv., 352 F.3d 789, 797 (3d

Cir. 2003). “The ‘central focus’ of the prima facie case ‘is always whether the employer is treating

some people less favorably than others because of their race, color, religion, sex, or national

origin.” Id. at 798 (quoting Pivirotto v. Innovative Sys., Inc., 181 F.3d 344, 352 (3d Cir. 1996)).

        Evidence in the record supports plaintiffs claims that she was treated less favorably

because of her pregnancy. Plaintiff testified that a supervisor explicitly told her that no pregnant

women were to be assigned to the infant room. She also points to multiple statements from Cavet,

including her statement about plaintiff being “pregnancy crazy” and the hostile reaction to her

doctors’ notes. In addition, immediately after viewing the June 17 note, Cavet initiated a

conversation with human resources personnel        —   the same individuals who were in the discussion

leading up to plaintiffs termination   —   which contemplated “disciplinary action.”

       Moreover, although Bartko, who was also pregnant, was assigned to the infant room, there

is evidence indicating that defendant did not know of Bartko’s pregnancy while she was working

in the infant room. DeNoia Decl., Ex. H, Borree Decl., at 000061. Also, despite evidence that

Estelle Roman, another pregnant employee, purportedly provided occasional coverage in the infant

room, plaintiffs alleges she lost her permanent assignment in that room. See Amore Decl., Ex. B,

Plaintiffs Answers to Interrogatories, at question 17.



                                                       9
        Though plaintiff’s reassignment was not an adverse employment action, the alleged policy

 against assigning pregnant women in the infant room; Cavet’s statement; and her and others’

actions and statements, and the chain of emails leading to plaintiffs termination set forth a prima

facie case that the circumstances surrounding plaintiffs termination raise an inference of

discrimination.

                                Employer’s Reason for Termination

        At step two of the burden-shifting analysis, if the plaintiff establishes a prima facie case,

“the burden shifts to the employer to articulate a legitimate, non-discriminatory reason for the

adverse employment action.” Stouch v. Twp. ofIrvington, 354 Fed. App’x 660, 666 (3d Cir. 2009).

“This burden is ‘relatively light’ and is satisfied if the employer provides evidence, which, if true,

would permit a conclusion that it took the adverse employment action for a non-discriminatory

reason.” Burton v. Teleflex Inc., 707 F.3d 417, 426 (3d Cir. 2013). However, at this stage, the

employer does not have to prove that the “articulated reason actually motivated the action”; rather,

“[t]he proffered reason need only raise a genuine issue of fact as to whether the employer acted

impermissibly.” Shellenberger v. Summit Bancorp, 318 F.3d 183, 189 (3d Cir. 2003).

        Defendant has identified three nondiscriminatory reasons for terminating plaintiff: (1) her

failure to respond to the incident involving the injured child; (2) Plaintiffs workplace behavior;

and (3) Plaintiffs 2009 reprimand letter, which satisfy defendant’s limited burden at step two.

                                            Mere Pretext

       Finally, at step three, if the employer articulates a non-discriminatory basis for the adverse

employment action, the burden shifts back to the plaintiff “to provide evidence from which a

factfinder could reasonably infer that the employer’s proffered justification is merely a pretext for

discrimination.” Burton, 707 F.3d at 426. “To make a showing of pretext, ‘the plaintiff must point



                                                 10
to some evidence, direct or circumstantial, from which a factfinder could reasonably either (1)

disbelieve the employer’s articulated legitimate reasons; or (2) believe that an invidious

discriminatory reason was more likely than not a motivating or determinative cause of the

employer’s action.” Id. at 427 (quoting Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994)). “To

discredit the employer’s proffered reason.      .   .   the plaintiff cannot simply show that the employer’s

decision was wrong or mistaken, since the factual dispute at issue is whether discriminatory animus

motivated the employer, not whether the employer is wise, shrewd, prudent, or competent.”

Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994). As such, to survive summary judgment, the

plaintiff must either “present sufficient evidence to meaningfully throw into question” the

employer’s proffered reasons or “come forward with sufficient evidence from which a factfinder

could reasonably conclude that an illegitimate factor more likely than not was a motivating or

determinative cause of the adverse employment decision.” Fuentes, 32 F.3d at 765.

        The evidence, viewed in plaintiffs favor, throws defendant’s stated reason into question.

The 2009 reprimand letter long preceded plaintiffs termination. In her deposition, Borree declined

to cite this incident as a reason for the termination and failed to mention it when asked about

plaintiffs evaluations prior to her termination. (See Borree Dep., at 23:8 to 13). Borree also

admitted that although a major reason for termination was her inability “to protect and take care

of the children, specifically the incident in the room with the child getting hurt,” her investigation

was incomplete. She did not review the tape of the alleged incident and relied only upon the

statements of others.2 (Id. at 19:20 to 2 1:4; 23:8 to 13). Borree also admitted plaintiffs actions,

according to plaintiffs version of events, appeared to be a good practice. (Id. at 19:6 to 10).


2
  Plaintiff claims the surveillance video, relied upon by the CDC during the investigation, has been lost or
destroyed, which, she argues, warrants an adverse inference. Consistent with the appropriate summary
judgment standard, the Court shall view the facts in the light most favorable to plaintiff (the nonmoving
party) and shall address the applicability of an adverse inference pre-trial.
                                                          11
        Moreover, Borree prepared the email dismissing Dr. Stephenson’s note and contemplating

future disciplinary action if plaintiff “becomes disruptive in the workplace.” (DeNoia Decl., Ex.

F, at 0001 53). Viewing the email together with the alleged statements by plaintiffs’ supervisor

about pregnancy, the alleged policy against placing pregnant women in the infant room, the fact

that no women known to be pregnant were in fact assigned to the infant room, and Cavet’s

impatience with the complications relating to plaintiffs pregnancy all serve to undermine

defendant’s proffered reason for her termination and indicate that an illegitimate factor more likely

than not was a motivating or determinative cause of the adverse employment decision.

                                     Disability Discrimination

        Defendant contends plaintiff has not established disability discrimination. “Pregnancy,

alone does not constitute disability.” Ahern v. Eresearch Tech., Inc., 183 F. Supp. 3d 663, 668

(E.D. Pa. 2016); Brennan v. Nat. Telephone Directory Corp., 850 F. Supp. 331, 344 (E.D. Pa.

1994). Count Three lists plaintiffs pregnancy as the basis of her disability discrimination claim

and makes no reference to her subchorionic hemorrhage or any other alleged disability. Plaintiff

appears to concede that she cannot establish disability discrimination, having declined to argue

this point in her brief. The Court shall therefore grant summary judgment in favor of defendant on

Count Three of plaintiffs Third Amended Complaint.

                                    Hostile Work Environment

       To establish a hostile work environment claim a plaintiff must demonstrate: “(1) she

suffered intentional discrimination because of her [membership in a protected class]; (2) the

discrimination was severe or pervasive; (3) the discrimination detrimentally affected her; (4) it

would have detrimentally affected a reasonable person in like circumstances; and (5) a basis for

employer liability is present.” Jensen v. Potter, 435 F.3d 444,449 (3d Cir.2006), overruled in part



                                                 12
on other grounds by Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006). Establishing

that a work environment was hostile requires a demonstration that “the workplace is permeated

with ‘discriminatory intimidation, ridicule, and insult,’ that is ‘sufficiently severe or pervasive to

alter the conditions of the victim’s employment and created an abusive working environment.”

Harris v. Forklfi’ Sys., Inc., 510 U.S. 17, 21(1993) (quoting Mentor Savings Bank v. Vinson, 477

U.S. 57, 65, 67 (1986)). “{T]he mere utterance of an epithet, joke, or inappropriate taunt that may

cause offense does not sufficiently affect the conditions of employment to implicate Title VII

liability.” Brown—Baumbach v. B & B Auto., Inc., 437 F. App’x 129, 133 (3d Cir.201 1) (quoting

Weston, 251 F.3d at 428).

        Plaintiff’s allegations suggest the discriminatory actions were pervasive. There were (1)

several comments by Cavet in response to her doctors’ notes and another comment about her being

“pregnancy crazy;” (2) the Ghosal complaint where the child was injured appears to have been

??? found against her; and (2) the Bartko complaint about plaintiff’s nasty looks is very subjective,

and the email chain indicates the supervisors had a preconceived plan for her termination based on

her pregnancy. Together, these actions show the workplace was permeated with discriminatory

ridicule.




                                                 13
                                                 ORDER

        Having carefully reviewed and taken into consideration the submissions of the parties, as

well as the arguments advanced; for good cause shown, and for the foregoing reasons;

        IT IS on this   19th   day of November, 2018,

        ORDERED that defendant’s motion for summary judgment (ECF No. 38), be and hereby

is granted in part; and it is further

        ORDERED that Count III is dismissed.




                                                         PETER G. SHERIDAN, U.S.D.J.




                                                   14
